                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION AT LAFAYETTE

 EMMANUEL A. WINTERS,

                        Plaintiff,

                        v.                                CAUSE NO.: 4:20-CV-3-TLS-JPK

 OFFICER DOMBKOWSKI, et al.,

                        Defendants.

                                      OPINION AND ORDER

       Emmanuel A. Winters, a prisoner without a lawyer, filed a Complaint. “A document filed

pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (internal quotation marks and citations omitted). Nevertheless, pursuant

to 28 U.S.C. § 1915A, the Court must review the Complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim, or seeks monetary relief against a defendant who is

immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff must

allege: (1) that defendants deprived him of a federal constitutional right; and (2) that the

defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       In the Complaint, Winters alleges that, on March 6, 2013, officers from the “Tippecanoe

County Police Department” conducted a search on his residence that was outside the scope of the

search warrant. He alleges that the defendant officers violated his constitutional rights by

conducting a search beyond the scope of the warrant, by targeting him due to his race, and by

damaging property in his residence during the search. Notably, Winters’ claims are subject to a

two-year statute of limitations. See Behavioral Inst. of Ind., LLC v. Hobart City of Common
Council, 406 F.3d 926, 929 (7th Cir. 2005). Although the statute of limitations is an affirmative

defense, dismissal is appropriate where the complaint makes clear that the claims are time

barred. Cancer Found., Inc. v. Cerberus Capital Mgmt., LP, 559 F.3d 671, 674–75 (7th Cir.

2009). The Complaint is based on a police search that occurred on March 6, 2013. The statute of

limitations thus expired two years later on March 6, 2015. Winters did not file the Complaint

until December 2019. Therefore, Winters filed this case more than four years too late, and the

Complaint is dismissed as untimely.

       Though it is usually necessary “to give pro se litigants one opportunity to amend after

dismissing a complaint[,] that’s unnecessary where, as here, it is certain from the face of the

complaint that any amendment would be futile or otherwise unwarranted.” Carpenter v. PNC

Bank, Nat’l Ass’n, 633 F. App’x 346, 348 (7th Cir. 2016); Hukic v. Aurora Loan Servs., 588 F.3d

420, 432 (7th Cir. 2008) (“[C]ourts have broad discretion to deny leave to amend where . . . the

amendment would be futile.”); Barry Aviation Inc. v. Land O’Lakes Mun. Airport Comm’n, 377

F.3d 682, 687 (7th Cir. 2004).

       For these reasons, the case is DISMISSED for failure to state a claim pursuant to 28

U.S.C. § 1915A.

       SO ORDERED on January 30, 2020.

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 2
